DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on May 31, 2022, in which claims 1, 3-5, 11-15 and 17 have been amended.  Accordingly, claims 1-20 remain pending for examination.
Status of Claims
3.	Claims 1-20 are pending, of which claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 103.
Information Disclosure Statement
4.	The information disclosure statement, filed on March 2, 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 2, 6, 8-12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lancioni et al (United States Patent Application Publication No. US 2018/0285088 A1), hereinafter “Lancioni” in view of Mahamuni et al. (United States Patent Application Publication No. US 2014/0126348 A1), hereinafter “Mahamuni” in view of Callaghan et al. (United States Patent Application Publication No. US 2014/0227976 A1), hereinafter “Callaghan”.
	Regarding claim 11, Lancioni discloses a system comprising:	a processor (Lancioni, FIG. 4, paragraphs [0017] and [0075]); and	a memory storing computer-executable instructions, that when executed by the processor (Lancioni, FIG. 4, paragraphs [0020] and [0076]), cause the processor to:	identify that a software update is available for a smart infrastructure system (wherein Lancioni teaches that during discovery mode, (e.g., when a vehicle C approaches vehicles A, B and D, vehicle C attempts to discover the presence of the other vehicles within range - See FIG. 1), an IoT device A may detect near-by devices by broadcasting an update-check request 210 (Shown in FIG. 2). If a near-by device B is able to attend to the update-check request 210, it may acknowledge the update-check request 210, such as by either including data for use in identifying the current software version running on device B such as a hash value, or by including identification data such as a version identifier) (Lancioni, FIGS. 1 and 2, paragraphs [0039] and [0053]-[0054]);	determine, by a processor of the smart infrastructure system, that a first vehicle is within a threshold distance of the smart infrastructure system (wherein Lancioni further teaches that vehicles on the move may be able to synchronize with surrounding vehicles during short periods of time when the vehicles are relatively close to each other. For example, Car C attempts to discover the presence of other vehicles within range) (Lancioni, paragraphs [0036] and [0039]);	establish a first ad-hoc peer-to-peer communication link with the first vehicle (again, software/firmware of vehicle may be updated while the vehicle is being driven, using an “opportunistic,” ad hoc peer-to-peer networking connection) (Lancioni, paragraph [0036]);	send, to the first vehicle, a request for the software update (for example, when car C approaches cars B and/or D, which contain the entirety of version 1.4, car C may request the missing 27 blocks of the patch) (Lancioni, FIG. 1, paragraph [0039]); and	receive, by the smart infrastructure system and from the first vehicle, at least a first portion of the software update that is transferred using the first ad-hoc peer-to-peer communication link (Car C may then obtain the remaining 27 blocks and install the software) (Lancioni, FIG. 1, paragraph [0039]).  Lancioni does not explicitly disclose determining, using a signal strength between a first vehicle and the smart infrastructure system, that the first vehicle is within a threshold distance to a fixed location of the smart infrastructure system.	In an analogous art, however, Mahamuni discloses determining, using a signal strength between a first vehicle and a smart infrastructure system, that the first vehicle is within a threshold distance of the smart infrastructure system (wherein Mahamuni discloses an exemplary field area network (“FAN”) 100 involving both stationary and mobile devices (See FIG. 1). Mahamuni teaches that the FAN of FIG. 1 includes a plurality of stationary routers, such as field area routers (FARs) 300 and 410, as well as a plurality of mobile devices traveling within the vicinity of the FARs, such as devices 320 and 505. Mahamuni further teaches that each of the devices may be interconnected by various methods of communication/links, such as wired links or shared media (e.g., wireless links, etc.) and that certain mobile devices may be in communication with a particular FAR based at least on distance and signal strength. Mahamuni teaches that FIG. 1 specifically illustrates a simplified Vehicular Ad Hoc Network (“VANET”) scenario, where a plurality of vehicles (mobile devices 320 and 505, such as cars, trucks, etc.) may be in proximity to one another, while traveling at different speeds and directions, and depending on their proximity and signal strength to a particular FAR, also be in communication with the given FAR) (Mahamuni, FIG. 1, paragraphs [0017] and [0027]).	Lancioni and Mahamuni are analogous art because they are from the same problem solving area, namely, smart object networks and the Internet of Things (“IoT”).	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lancioni and Mahamuni before him or her, to modify the opportunistic, ad hoc peer-to-peer network of Lancioni to include the additional limitation of determining, using a signal strength between a first vehicle and a smart infrastructure system, that the first vehicle is within a threshold distance of the smart infrastructure system, as disclosed by Mahamuni, with reasonable expectation that this would result in further ensuring that the vehicles were within an acceptable range prior to attempting to establish a network connection, thereby conserving computational resources.  This method of improving the opportunistic, ad hoc peer-to-peer network of Lancioni was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Mahamuni.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Lancioni with Mahamuni to obtain the invention as specified in claim 11.  Lancioni-Mahamuni does not explicitly disclose determining that the first vehicle is within a threshold distance to a fixed location of the smart infrastructure system.	However in an analogous art, Callaghan discloses determining that a first vehicle is within a threshold distance to a fixed location of a smart infrastructure system (wherein Callaghan discloses a proxy device 102 which may be at a fixed location, - See FIG. 1, and may periodically and/or intermittently broadcast an update service 212 (e.g., using a protocol 110) to at least one user device 108 within a range of the communication interface of the proxy device 102. The proxy device 102 may broadcast the update service 212 when the proxy device 102 detects at least one user device 108 located proximate to the proxy device 102. Callaghan teaches that the user device 108 is said to be located proximate to the proxy device 102 when the user device 108 is within the range of the proxy device 102. The proxy device 102 receives an update request, including at least a user device identifier and a user device state, from the user device 108 when the user device 108 is proximate to the proxy device 102) (Callaghan, FIG. 1, paragraphs [0010]-[0013]).	Lancioni-Mahamuni and Callaghan are analogous art because they are from the same problem solving area, namely, data sharing using vehicular networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lancioni-Mahamuni and Callaghan before him or her, to modify the opportunistic, ad hoc peer-to-peer network of Lancioni-Mahamuni to include the additional limitation of determining that a first vehicle is within a threshold distance to a fixed location of a smart infrastructure system, as disclosed by Callaghan, with reasonable expectation that this would result in having the ability to provide the same functionality without having to be mobile.  That is, software updates may be achieved using stationary equipment/proxy devices as well (See Callaghan, paragraph [0011]).  This method of improving the opportunistic, ad hoc peer-to-peer network of Lancioni-Mahamuni was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Callaghan.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Lancioni-Mahamuni with Callaghan to obtain the invention as specified in claim 11.
	Regarding claim 12, Lancioni-Mahamuni-Callaghan discloses the system of claim 11, wherein the computer-executable instructions further cause the processor to:	determine that a second vehicle is within a geographical region defined by the threshold distance of the smart infrastructure system (at least impliedly, as Callaghan further teaches that the user devices 108 may be located in the same geographical area (e.g. a home, an office, a car, a restaurant, a shopping mall, a building, etc.) (Callaghan, paragraph [0020]);	establish a second ad-hoc peer-to-peer communication link with the second vehicle (again, establishing opportunistic ad hoc peer-to-peer network) (Lancioni, FIG. 1, paragraph [0036]);	send, to the second vehicle, a second request for a second portion of the software update (at least impliedly, as Lancioni teaches that some blocks of the patch are received from vehicle B and some blocks from vehicle D) (Lancioni, FIG. 1, paragraph [0039]); and	receive, from the second vehicle, the second portion of the software update (again, vehicle C obtaining some blocks of the patch from vehicle B and some blocks from vehicle D) (Lancioni, FIG. 1, paragraph [0039]).	Lancioni-Mahamuni and Callaghan are analogous art because they are from the same problem solving area, namely, data sharing using vehicular networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lancioni-Mahamuni and Callaghan before him or her, to modify the opportunistic, ad hoc peer-to-peer network of Lancioni-Mahamuni to include the additional limitation of determine that a second vehicle is within a geographical region defined by the threshold distance of the smart infrastructure system, as disclosed by Callaghan, with reasonable expectation that this would result in having the ability to provide updates when the update source were unavailable (See Callaghan, paragraph [0021]).  This method of improving the opportunistic, ad hoc peer-to-peer network of Lancioni-Mahamuni was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Callaghan.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Lancioni-Mahamuni with Callaghan to obtain the invention as specified in claim 12.
	Regarding claim 16, Lancioni-Mahamuni discloses the system of claim 15, wherein the computer-executable instructions further cause the processor to:	establish an ad-hoc peer-to-peer communication link between the first device and a third device included within a second smart infrastructure system (at least impliedly, given that Lancioni teaches and/or suggests that software installed on cars from multiple manufacturers (e.g., software from a mobile phone manufacturer that may be provided in a wide variety of cars) may have patches that could be shared between cars from different manufacturers, as well as discloses an additional vehicle, car E further illustrated in FIG. 1) (Lancioni, FIG. 1, paragraphs [0041]-[0042]); and	send, by the first device or the second device, the first portion of the software update to the third device, wherein the smart infrastructure system is different than the second smart infrastructure system (again, sending from either car A or C to car E) (Lancioni, paragraph [0041]).  The motivation regarding the obviousness of claim 11 is also applied to claim 16.
	Regarding claim 18, Lancioni-Mahamuni discloses the system of claim 11, wherein establishing an ad-hoc peer-to-peer communication link with the first vehicle is based on a determination that the first vehicle will remain within a communication range of the smart infrastructure system for a longer period of a time than a second vehicle (wherein again, network formation is ad hoc “opportunistic,” meaning that a link will be formed with a first vehicle and last longer than a second vehicle, given that the first vehicle is within range for longer than the second vehicle. In general, Lancioni teaches that at any time, as other cars come in range (or cars B or D) go out of range of Car C, Car C may make or drop opportunistic network connections with the other cars) (Lancioni, paragraph [0040]).  The motivation regarding the obviousness of claim 11 is also applied to claim 18.
	Regarding claim 19, Lancioni-Mahamuni discloses the system of claim 11, wherein the computer-executable instructions further cause the processor to:	ending the first ad-hoc peer-to-peer communication link with the first vehicle after receiving the first portion of the software update (again, only a portion of the patch need be received, as vehicles may make or drop opportunistic network connections with the other cars as the other cars come in range or go out of range) (Lancioni, paragraph [0040]).  The motivation regarding the obviousness of claim 11 is also applied to claim 19.
	Regarding claim 20, Lancioni-Mahamuni discloses the system of claim 11, wherein the computer-executable instructions further cause the processor to:	identify that a second software update is available for the smart infrastructure system (again, multiple different updates/patches) (Lancioni, paragraphs [0022] and [0042]);	determine, by the processor of the smart infrastructure system, that the first mobile entity is within a mobile threshold range of the smart infrastructure system, wherein the first mobile entity is different than the first vehicle (further teaching and/or suggesting mobile device technology within multiple automobile makes) (Lancioni, paragraph [0042]);	establish a first mobile ad-hoc peer-to-peer communication link with the first mobile entity (again, establishing ad hoc network with various vehicles/mobile technology within) (Lancioni, paragraphs [0036] and [0042]);	send, to the first mobile entity, a request for the software update (again, requesting to vehicle within range, having mobile device patch from common mobile phone manufacturer) (Lancioni, paragraphs [0041]-[0042]); and	receive, from the first mobile entity, at least a first portion of the software update that is transferred using the first ad-hoc peer-to-peer communication link (again, receiving the patch/code sharing) (Lancioni, paragraph [0041]).  Lancioni does not expressly disclose determining using a mobile signal strength between a first mobile entity and a smart infrastructure system.	However Mahamuni discloses determining using a mobile signal strength between a first mobile entity and a smart infrastructure system (wherein Mahamuni discloses an exemplary field area network (“FAN”) 100 involving both stationary and mobile devices (See FIG. 1). Mahamuni teaches that the FAN of FIG. 1 includes a plurality of stationary routers, such as field area routers (FARs) 300 and 410, as well as a plurality of mobile devices traveling within the vicinity of the FARs, such as devices 320 and 505. Mahamuni further teaches that each of the devices may be interconnected by various methods of communication/links, such as wired links or shared media (e.g., wireless links, etc.) and that certain mobile devices may be in communication with a particular FAR based at least on distance and signal strength. Mahamuni teaches that FIG. 1 specifically illustrates a simplified Vehicular Ad Hoc Network (“VANET”) scenario, where a plurality of vehicles (mobile devices 320 and 505, such as cars, trucks, etc.) may be in proximity to one another, while traveling at different speeds and directions, and depending on their proximity and signal strength to a particular FAR, also be in communication with the given FAR) (Mahamuni, FIG. 1, paragraphs [0017] and [0027]).	Lancioni and Mahamuni are analogous art because they are from the same problem solving area, namely, smart object networks and the Internet of Things (“IoT”).	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lancioni and Mahamuni before him or her, to modify the opportunistic, ad hoc peer-to-peer network of Lancioni to include the additional limitation of determining using a mobile signal strength between a first mobile entity and a smart infrastructure system, as disclosed by Mahamuni, with reasonable expectation that this would result in further ensuring that the vehicles were within an acceptable range prior to attempting to establish a network connection, thereby conserving computational resources.  This method of improving the opportunistic, ad hoc peer-to-peer network of Lancioni was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Mahamuni.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Lancioni with Mahamuni to obtain the invention as specified in claim 20.
	Claims 1, 2, 6 and 8-10 are corresponding “method” claims that perform limitations substantially as described in “system” claims 11, 12, 16 and 18-20, respectively, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
9.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lancioni-Mahamuni-Callaghan, and further in view of A. Riley ELLER (United States Patent Application Publication No. US 2020/0187087 A1), hereinafter “ELLER”.
	Regarding claim 15, Lancioni-Mahamuni-Callaghan discloses the system of claim 11, wherein the first portion of the software update is received by a first device included within the smart infrastructure system (wherein the “first device” can be mapped to at least one of the shared caches 446A, 446B of FIG. 4, while the “smart infrastructure system” can be broadly mapped to the infrastructure that all of the vehicles share, enabling the vehicles to share patches and blocks of code in an ad hoc peer-to-peer fashion. For clarity, Examiner has broadly mapped the recited “smart infrastructure system” of independent claim 11 to either of the requesting vehicles A or B, which are both short on patches, as Lancioni explicitly teaches a smart technology in modern vehicles) (Lancioni, FIG. 4, paragraphs [0028], [0039]-[0040] and [0076]), and wherein the computer-executable instructions further cause the processor to:	send, by the first device, the first portion of the software update to a second device included within the smart infrastructure system (wherein car B can also share with a requesting car A, or vice versa) (Lancioni, paragraph [0040]).  Lancioni-Mahamuni-Callaghan does not expressly disclose wherein the first device comprises at least one of a light and a sign.	However in an analogous art, ELLER discloses wherein a first device comprises at least one of a light and a sign (wherein given the context of the portion of the claim limitation in question, ELLER discloses a system for distributing content in a vehicle-based wireless network. As illustrated in FIG. 6I, which is an extension of process 6G00 of FIG. 6G, at block 6101 a roadside communication device receives a content portion from a first vehicle-based communication device, wherein the roadside communication device is located at a fixed position about a roadway traveled by a vehicle that carries the first vehicle-based communication device. ELLER teaches some embodiments that include fixed position roadside devices configured to forward content portions from one vehicle to another, while other embodiments include roadside devices having multiple communication interfaces, such that they can also communicate with a content distributor via a cellular network (or wireline network) to receive content which is to be forwarded to vehicle-based devices in the network. At block 6102 the roadside communication device transmits the content portion to a second vehicle-based communication device. In the given example, ELLER teaches that the roadside communication device operates in a similar manner to vehicle-based devices, in that the roadside communication device receives content portions broadcast by passing vehicles, and then forwards those portions to other vehicles. With reference to FIG. 7, ELLER discloses that such a roadside communication device may be implanted in a street sign or traffic signal. That is, one or more of devices 100’ and 100” may be located at fixed positions, such as at the side of a roadway (e.g., mounted on a utility pole or traffic signal) (ELLER, FIGS. 6I and 7, paragraphs [0083]-[0085] and [0101]).	Lancioni-Mahamuni-Callaghan and ELLER are analogous art because they are from the same problem solving area, namely, data sharing using vehicular networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lancioni-Mahamuni-Callaghan and ELLER before him or her, to modify the opportunistic, ad hoc peer-to-peer network of Lancioni-Mahamuni-Callaghan to include the additional limitation of wherein a first device comprises at least one of a light and a sign, as disclosed by ELLER, with reasonable expectation that this would result in providing update technology within a roadside peer device to improve overall connectivity and throughput, particularly by increasing access to such content at arbitrary intersections and street corners (See ELLER, paragraphs [0014]-[0015]).  This method of improving the opportunistic, ad hoc peer-to-peer network of Lancioni-Mahamuni-Callaghan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of ELLER.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Lancioni-Mahamuni-Callaghan with ELLER to obtain the invention as specified in claim 15.
	Claim 5 is a corresponding “method” claim that performs limitations substantially as described in “system” claim 15, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
10.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lancioni-Mahamuni, and further in view of PARK et al. (United States Patent Application Publication No. US 2020/0107186 A1), hereinafter “PARK”.
	Regarding claim 17, Lancioni-Mahamuni discloses the system of claim 11, wherein the computer-executable instructions further cause the processor to:	determine that the first vehicle is within the threshold range of the smart infrastructure system, but does not expressly disclose determining that the first vehicle is stopped.	However in an analogous art, PARK discloses determining that a first vehicle is stopped (wherein PARK teaches that since a safety service is prioritized higher than a software update, a reception of a software file can be performed only if a vehicle proceeds at a reduced speed or stops. For instance, PARK teaches that after completing a reception of a software update file from a second mobile ITS station, a first mobile ITS station can reboot a system of the first mobile ITS station if the first mobile ITS station stops or proceeds at a speed lower than a prescribed speed.) (PARK, paragraphs [0112]-[0113]).	Lancioni-Mahamuni and PARK are analogous art because they are from the same problem solving area, namely, management of wireless networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lancioni-Mahamuni and PARK before him or her, to modify the opportunistic, ad hoc peer-to-peer network of Lancioni-Mahamuni to include the additional limitation of determining that a first vehicle is stopped, as disclosed by PARK, with reasonable expectation that this would result in improved occupant safety (See PARK, paragraphs [0112]-[0113]).  This method of improving the opportunistic, ad hoc peer-to-peer network of Lancioni-Mahamuni was well within the ordinary ability of one of ordinary skill in the art based on the teachings of PARK.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Lancioni-Mahamuni with PARK to obtain the invention as specified in claim 17.
	Claim 7 is a corresponding “method” claim that performs limitations substantially as described in “system” claim 17, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
Allowable Subject Matter
11.	Claims 3, 4, 13 and 14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
12.	Applicant’s arguments, see page , filed May 31, 2022, with respect to Objections of Claims 4 and 14 have been fully considered and are persuasive.  The Objection of Claims 4 and 14, as set forth in the previous Office action, have been withdrawn.
13.	Applicant’s arguments, see pages 9-11, filed May 31, 2022, with respect to Rejections of Independent claims 1 and 11 have been fully considered but they are not persuasive.
	(A)	Applicant argued on page 9 of Remarks, “Independent claim 1, as amended, requires ‘identifying that a software update is available for a smart infrastructure system located relative to a fixed location’ and ‘receiving, by the smart infrastructure system and from the vehicle, at least a first portion of the software update.’ The Examiner relies on Lancioni’s disclosure in Figures 1, 2, and paragraphs [0036], [0039] and [0053] for satisfying these limitations. (Office Action at 13, and 4-5.)	“Lancioni discloses ‘an application in which firmware of a vehicle may be updated while the vehicle is being driven, using an opportunistic peer-to-peer networking connection.’ (Lancioni, [0036], Fig. 1.) Lancioni further discloses that ‘vehicles on the move may be able to synchronize with surrounding vehicles during short periods of time when the vehicles are relatively close to each other.’ (Lancioni, [0037], emphasis added.) Thus, Lancioni discloses a vehicle that receives software updates from another vehicle while both vehicles are moving i.e., ‘on the move.’ (Lancioni, [0039].) Neither vehicle is a ‘a smart infrastructure system located relative to a fixed location,’ as claimed	“Lancioni also discloses an embodiment in which ‘devices of different kind, but from the same manufacturer, e.g., different home appliances of the same brand, can assist other devices to obtain an update.’ (Lancioni, [0064], Fig. 3) However, neither device in the Lancioni’s Figure 3 embodiment is a vehicle. Lancioni does not teach or disclose ‘receiving, by the smart infrastructure system and from the vehicle, at least a first portion of the software update’ where the ‘smart infrastructure system [is] located relative to a fixed location’ as claimed” (Recited from page 9 of Remarks).
	As to point (A), Examiner respectfully disagrees.  As discussed during the interview held on May 12, 2022, (and as reflected in the Applicant-Initiated Interview Summary dated 05/17/2022), while instant Specification, at paragraphs [0027]-[0028], with reference to FIG. 1, discusses a road intersection 104 including a smart infrastructure system 106, which itself comprises several “smart infrastructure devices,” including first traffic light 108a, second traffic light 108b, third traffic light 108c, fourth traffic light 108d, a first crosswalk sign 108e, and a second crosswalk sign 108f, nevertheless, none of these features are described in the language of independent claims 1 and 11.  In addition, (and also as discussed during the 05/12/2022 interview), FIG. 2A illustrates the above features and their functions as they relate to the disclosed inventive embodiments in greater detail, though are nevertheless, likewise not currently reflected in the claim language.	Importantly, Examiner wishes to point out that the specific language regarding the “identifying” limitation fails to specify that the “smart infrastructure system” itself (emphasis added), is located at a fixed location.  That is, the actual language being recited is “identifying that a software update is available for a smart infrastructure system located relative to a fixed location” (emphasis added).  The claims are still silent as to where this location is, what the relationship is and perhaps most importantly, 1) whether the “fixed location” is the “smart infrastructure system” itself, or 2) whether the “fixed location” is merely part of the “smart infrastructure system”.  This matters because as discussed during the 05/12/2022 interview, Examiner interpreted the recited claim term “smart infrastructure system” very broadly, encompassing an all-around “communication system,” capable of permitting content and software upgrades to be distributed to peer devices, and one that included all of the vehicles and all participating entities.  While amendments have been made to clarify that a determination is made regarding whether “the first vehicle is within a threshold range of the fixed location of the smart infrastructure system,” nevertheless this “fixed location” may not necessarily be at (emphasis added) the “smart infrastructure system”.  Thus, the recited “smart infrastructure system” may still be interpreted as Examiner originally interpreted it, and the “fixed location” may merely be only one component (i.e., only one such “fixed location”) of the originally interpreted “smart infrastructure system”.	Thus, the limitation of “receiving, by the smart infrastructure system and from the first vehicle, at least a first portion of the software update that is transferred using the first ad-hoc peer-to-peer communication link” is not being interpreted as Applicant purportedly asserts, nor is such an interpretation currently required.  That is, while the claim requires that the first portion of the software update is being received “by the smart infrastructure system,” nevertheless, this is not necessarily at the “fixed location,” nor do the independent claims specify that the “first portion of the software update” is received by the “fixed location”.	Thus, while Examiner has relied on the new reference to Callaghan for disclosing a “smart infrastructure system located relative to a fixed location,” nevertheless, Lancioni does disclose, teach and/or suggest, the limitation of “receiving, by the smart infrastructure system and from the first vehicle, at least a first portion of the software update that is transferred using the first ad-hoc peer-to-peer communication link”.  Due to the amendment however, Examiner has elaborated on interpretation of claim language and application of the reference to assist the reader in understanding the rejection.
Conclusion
14.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, Ghafoor (USPGPUB 2005/0022178) discloses a telecommunications device configured to form a connection with another telecommunications device without user intervention, select software available on that other device, and receive a copy of that software (See Ghafoor, Abstract). In particular, Ghafoor teaches that this transfer or exchange of software can be done between a mobile device 10 and a fixed location terminal 12, e.g., a self-service terminal, as shown in FIG. 1, or two mobile devices 10, as shown in FIG. 2.  In any case, the participating devices have to have to be able to detect when another device is within range and establish a communication link with that device without user intervention (See Ghafoor, FIGS. 1 and 2, paragraph [0022]).  Braga Ameixieira (USPGPUB 2018/0063286) discloses communication network architectures, systems and methods for supporting a network of mobile nodes. In particular, communication network architectures, systems, and methods for supporting a dynamically configurable communication network comprising a complex array of both static and moving communication nodes (e.g., the Internet of moving things) are disclosed (See Braga Ameixieira, Abstract).  Braga Ameixieira teaches that an on-board unit (OBU) may, e.g., comprise a connection and/or routing manager that operates to perform routing of communications in a vehicle-to-vehicle/vehicle-to-infrastructure multi-hop communication (See Braga Ameixieira, paragraph [0036]).
15.	Applicant’s arguments, as well as request for reconsideration, filed May 31, 2022, have been fully considered but they are moot in view of new grounds of rejection.
16.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441